[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           JANUARY 22, 2007
                              No. 06-12225                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 05-00343-CR-T-26-TBM

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

JOSEPH WILLIAMS,

                                                      Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (January 22, 2007)

Before BIRCH, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

     Joseph Williams appeals his 72-month sentence for conspiracy to commit
wire fraud, arguing that the court improperly determined that he played an

organizational/leadership role in the offense. After a thorough review of the

record, we affirm.

      Williams pleaded guilty to conspiracy to commit wire fraud, in violation of

18 U.S.C. §§ 1343, 1349. In his plea colloquy, Williams admitted that he and two

co-conspirators, Paul Rennie and Charles Bartolomeo, prepared a fraudulent

business plan for a fictitious company called Horizon Group International (“HGI”),

which they falsely portrayed as a large, successful construction and development

company. The purpose of the scheme was to entice investors to loan the company

money, which the conspirators would keep for themselves by offering as collateral

over $15,000,000 in heavy construction equipment that the company did not

actually own. The business plan named Williams as president of HGI, Rennie as

vice president, and Bartolomeo as a certified public accountant (“CPA”), which he

was not.

      All three co-conspirators traveled throughout the United States making false

representations about the fraudulent business plan. Bartolomeo misrepresented

himself as a CPA to potential investors in Arizona, vouching for the assets and

financial health of HGI. Williams met an employee of a victim investor at a

construction yard in Florida, where he falsely represented the equipment in the



                                         2
yard as belonging to HGI. In total, the co-conspirators obtained $2,450,000 from

three investors, with Bartolomeo receiving $35,000, and Williams and Rennie

splitting the rest.

       The probation officer prepared a presentence investigation report (“PSI”),

assigning a base offense level of 6, pursuant to U.S.S.G. § 2B1.1(a), with a 16-

level increase under § 2B1.1(b)(1)(I) because the amount of loss was between

$1,000,000 and $2,500,000. The PSI then applied a two-level role increase,

pursuant to U.S.S.G. § 3B1.1(c), finding that Williams was a manager, organizer,

and leader in the criminal conduct. According to the probation officer, Williams

paid an employee’s wife, who was a bank teller, to represent falsely to investors

that she was HGI’s banker and that its business plan accurately represented HGI’s

financial state. Williams’s total offense level of 21 and criminal history category

of III yielded an advisory guideline sentencing range of 46 to 57 months

imprisonment. Williams objected to the role enhancement.

       At the sentencing hearing, Williams argued that HGI was a small

organization, the members of which shared equal culpability and leadership, and

his title of president of HGI did not actually mean that he had decision-making

authority. The district court overruled Williams’s objection, noting that Williams

received a large portion of the money and recruited the bank teller to assist in the



                                           3
fraud. After considering the sentencing factors set forth in 18 U.S.C. § 3553(a),

the court sentenced Williams to 72 months imprisonment. Williams now appeals,

challenging the application of the enhancement for his role in the offense and

arguing that his sentence is unreasonable.

      We review a district court’s application of an enhancement for a defendant’s

role as a leader or organizer under U.S.S.G. § 3B1.1 for clear error. United States

v. Phillips, 287 F.3d 1053, 1055 (11th Cir. 2002). After Booker,1 the district court

is still required to correctly calculate the guidelines range and this court reviews a

defendant’s ultimate sentence for reasonableness. United States v. Lee, 427 F.3d
881, 892 (11th Cir. 2005), cert. denied, 126 S. Ct. 1447 (2006); United States v.

Winingear, 422 F.3d 1241, 1244 (11th Cir. 2005); United States v. Crawford,

407F.3d 1174, 1179 (11th Cir. 2005).

      The Sentencing Guidelines provide for a two-level increase in the offense

level if the defendant “was an organizer, leader, manager, or supervisor” in an

offense with more than one participant. U.S.S.G. §3B1.1(c). In determining the

defendant’s role in the offense, the district court should consider:

      the exercise of decision making authority, the nature of participation
      in the commission of the offense, the recruitment of accomplices, the
      claimed right to a larger share of the fruits of the crime, the degree of
      participation in planning or organizing the offense, the nature and

      1
          United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005).

                                           4
      scope of the illegal activity, and the degree of control and authority
      exercised over others.

U.S.S.G. § 3B1.1 comment. (n.4). This court has held that “the assertion of control

or influence over only one individual is enough to support a § 3B1.1(c)

enhancement.” United States v. Jiminez, 224 F.3d 1243, 1251 (11th Cir. 2000);

see also United States v. Mandhai, 375 F.3d 1243, 1248 (11th Cir. 2004) (applying

enhancement to defendant who recruited a single person).

      In this case, we conclude that Williams’s argument is without merit because

the evidence was sufficient to support a finding that he served as an organizer and

leader. Williams and one co-conspirator received the bulk of the fraudulently

attained money, leaving a small fraction for the other co-conspirator. U.S.S.G.

§ 3B1.1 comment. (n.4). Moreover, Williams admitted recruiting the bank teller in

furtherance of the fraud, supporting a finding that he acted in a leadership role. Id.

      Williams argues that the scope of his illegal activity was equaled or

surpassed by the illegal activity of co-conspirator Bartolomeo, and therefore, he

could not have been found to be a leader or organizer. As the commentary makes

clear, however, there can be more than one person in a offense occupying

organizational and leadership roles. See U.S.S.G. § 3B1.1 comment. (n.4).

Regardless of his co-conspirators’ conduct, Williams’s recruitment of the bank

teller into the offense and his directing her to make fraudulent representations was

                                           5
sufficient to support the enhancement. See Jiminez, 224 F.3d at 1251.

      Therefore, we conclude that the district court properly applied the

enhancement and that the sentence imposed was reasonable. Accordingly, we

AFFIRM.




                                         6